         Case 1:18-cv-00120-ABJ Document 42 Filed 03/25/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 JESSE P. SCHULTZ, III, et al.,

                     Plaintiffs,

 v.                                                Civil Action No. 18-120 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                    Defendants.


                              JOINT STATUS REPORT

      Pursuant to the Court’s February 26, 2021 Minute Order, the Parties submit

this Joint Status Report.

      This case was referred to mediation on October 22, 2019. As reported in the

Parties’ joint status reports filed in December 2020 and January 2021, and as

represented to the Court during the hearing on February 26, the Parties have agreed

upon terms to settle this case, subject to Mayoral approval. As reported in the joint

status report filed in January 2021, and as represented to the Court during the

hearing on February 26, the Parties have agreed on the final language of the

settlement agreement. In the January 2021 report, the District requested, over

Plaintiffs’ objection, an additional 60 days to complete its review.

                                   Plaintiffs’ Position

      Plaintiffs’ position is that any further delay is unwarranted, particularly in

light of Defendants’ failure to state in this Joint Status Report the reason why the

previous 60-day extension was not sufficient to obtain Mayoral approval. Plaintiffs
        Case 1:18-cv-00120-ABJ Document 42 Filed 03/25/21 Page 2 of 3




request that the Court schedule a hearing at its earliest convenience for the reasons

discussed at the February 26, 2021 status conference. Should Defendants deliver an

executed copy of the Settlement Agreement to Plaintiffs before the hearing, the

parties will jointly notify the Court so that the hearing may be vacated.

                                Defendants’ Position

      In the Parties’ January 25, 2021 joint status report, the District requested an

additional 60 days to complete the Mayoral review process, until March 26, 2021.

That process is ongoing, and a decision from the Mayor is expected within the next

couple of days. The District requests that the Court extend the stay in this case for

an additional seven days, until April 1, 2021. In light of the Court’s remarks at the

February 26, 2021 status hearing, the Office of the Attorney General for the District

of Columbia (OAG) is prepared to make a supervisory official available should the

Court decide to hold a hearing on this matter.

Dated: March 25, 2021.                        Respectfully submitted,

/s/ Jeffrey L. Light
Jeffrey L. Light (D.C. Bar # 485360)          KARL A. RACINE
1712 Eye Street NW                            Attorney General for the District of
Suite 915                                     Columbia
Washington, D.C. 20006
(202) 277-6213                                TONI MICHELLE JACKSON
Jeffrey@LawOfficeOfJeffreyLight.com           Deputy Attorney General
                                              Public Interest Division
Counsel for Plaintiffs
                                              /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS [974858]
                                              Chief, Equity Section

                                              /s/ Micah Bluming
                                              MICAH BLUMING [1618961]
                                              Assistant Attorney General
                                              400 Sixth Street, N.W., Suite 10100


                                          2
Case 1:18-cv-00120-ABJ Document 42 Filed 03/25/21 Page 3 of 3




                                 Washington, D.C. 20001
                                 (202) 724-7272
                                 (202) 730-1833 (fax)
                                 micah.bluming@dc.gov

                                 Counsel for Defendants




                             3
